 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     Scott Johnson,                               )   Case: 2:14‐cv‐01562‐TLN‐CKD
11                                                )
              Plaintiff,                          )
12                                                )   ORDER ON REQUEST TO VACATE DEBTOR
       v.                                         )   EXAM
13                                                )
     Pink Ocean Hospitality, LLC,                 )
14            Defendants.                         )   Date:         5/22/19
                                                  )   Time:         10:00 a.m.
15                                                )   Courtroom:   24
                                                  )
16                                                )
17
18                                                ORDER
19          Having read the foregoing Request and good cause appearing therefore, it is hereby
20          ordered that the Judgment Debtor Exam for Yan Shi, Manager Pink Ocean Hospitality,
21          LLC scheduled for May 22, 2019 is vacated.
22
23   Dated: May 22, 2019
24
25
26
27
28

     Order on Request to Vacate Exam
